Citation Nr: 1619269	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-00 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to  a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period from November 17, 2006 to January 2, 2007, and from March 1, 2007.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for PTSD assigning a 70 percent disability rating, effective November 17, 2006; assigning a temporary total rating pursuant to 38 C.F.R. § 4.29 (2015) from January 3, 2007 to February 28, 2007; and, a 70 percent disability rating, effective March 1, 2007.  A notice of disagreement was filed in April 2009, a statement of the case was issued in November 2009, and a substantive appeal was received in January 2010.

In a December 2014 rating decision, the RO granted entitlement to service connection for hypertension, assigning a noncompensable rating, effective July 2, 2008.  The grant of service connection for hypertension constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDINGS OF FACT

1.  For the period from November 17, 2006, to January 2, 2007, the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas due to such symptoms as difficulty in adapting to stressful circumstances, but without total occupational and social impairment.  

2.  For the period from March 1, 2007, to November 11, 2014, the Veteran's PTSD is manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas due to such symptoms as difficulty in adapting to stressful circumstances, but without total occupational and social impairment.  

3.  For the period from November 12, 2014, the Veteran's PTSD is manifested by symptoms resulting in total occupational and social impairment, such as intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).


CONCLUSIONS OF LAW

1.  For the period from November 17, 2006, to January 2, 2007, the criteria for a 100 percent evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the period from March 1, 2007, to November 11, 2014, the criteria for a 100 percent evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  For the period from November 12, 2014, the criteria for a 100 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in December 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  The appeal of the rating assigned to PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  In any event, additional notice was provided in June 2009.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include substantial compliance with the September 2014 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded VA examinations in December 2008 and November 2014.  

The virtual folder contains the Veteran's VA treatment records and records from the Social Security Administration (SSA).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the increased rating claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating

The Board has reviewed all of the evidence in the Virtual claims folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

For the period from November 17, 2006 to January 2, 2007, the Board finds that the evidence of record does not support a disability rating in excess of 70 percent.  A 100 percent disability rating is not warranted as the subjective complaints and objective findings do not reflect a persistent danger of hurting self or others, nor any of the other symptomatology contemplated by a 100 percent rating.  There have been no objective findings of gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  There is no indication that he is unable to perform activities of daily living including maintenance of personal hygiene.  Moreover, as discussed below, total social impairment has not been shown.  

Specifically, the Veteran attended group therapy in August and September 2006 and was very receptive to treatment.  06/16/2008 VBMS entry, Medical Treatment Record - Government Facility at 145-148.  A December 18, 2006 VA mental health treatment record reflects the Veteran's report that he was doing fine and had no complaints.  He reported eating and sleeping well.  He reported that his head was clear since being off Clonazeparn.  He still had some irritability/anger but was managing it.  He was compliant with medication and had no side effects.  His mood was much improved.  He had no suicidal or homicidal idea, intent or plan.  He experienced no delusions or hallucinations.  He was clean and appropriately dressed.  He was alert and oriented times three.  His affect was appropriate.  His mood was calm and euthymic.  His thinking was clear and coherent.  He was not exhibiting any psychotic symptoms.  He was attentive and related well.  His insight and judgement were good.  The examiner assigned a GAF score of 55 indicate of moderate symptoms.  06/16/2008 VBMS entry, Medical Treatment Record - Government Facility at 128.  He was admitted to the VA inpatient program on January 3, 2007 due to relapse at the urging of his outpatient therapist.  07/20/2008 VBMS entry, Medical Treatment Record - Government Facility at 9.  Prior to this date, however, the evidence does not support a 100 percent rating for the period prior to January 3, 2007.  The symptoms manifested, while serious, have not been shown to have resulted in total social and occupational impairment.

Subsequent to his VA inpatient admission, for the period from March 1, 2007 to November 11, 2014, the Board finds that the evidence of record does not support a disability rating in excess of 70 percent.  A 100 percent disability rating is not warranted as the subjective complaints and objective findings do not reflect a persistent danger of hurting self or others, nor any of the other symptomatology contemplated by a 100 percent rating.  As will be detailed below, the VA treatment records and a December 2008 VA examination report do not reflect objective findings of gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  During this time period, there is no indication that he is unable to perform activities of daily living including maintenance of personal hygiene.  Total social impairment has not been shown as will be detailed below. 

A March 2007 treatment record reflects that the Veteran was sleeping better and his ability to deal with the stresses of his life had improved.  He continued to report ongoing symptoms of PTSD including irritability, isolation, intrusive memories, flashbacks, and nightmares.  On mental status examination, he was alert, well groomed, organized, cooperative, friendly, and calm.  There was no significant impairment of orientation, memory or intellectual capacity.  Thoughts and associations were logical, coherent, and goal directed.  Affect was flexible and appropriate.  There were no apparent delusions or hallucinations.  There were no apparent suicidal or threatening behaviors.  06/16/2008 VBMS entry, Medical Treatment Record - Government Facility at 126.   

A May 2007 treatment record reflects the Veteran's report of irritability, significant anxiety, not sleeping well, isolative, and reports a loss of energy.  He feels depressed and has crying spells, waking up at night grasping for air.  He reported mild paranoia, no auditory/visual hallucinations or delusions.  He has passive suicidal thoughts and hopelessness but would not hurt self or others.  His mood was sad and his affect was congruent.  Id. at 93.   

A June 2007 treatment record reflects that the Veteran was casually dressed and groomed.  He was pleasant and cooperative.  His speech was soft, interrupted due to emotions.  He held back tears especially when talking about what used to be able to do before mental impairment.  His mood was depressed, his affect congruent and dysphoric.  He denied suicidal/homicidal ideation and auditory/visual hallucinations.  His thoughts were coherent and linear. His judgment and insight were good.  Id. at 84.   

A July 2007 treatment record reflects that the Veteran was pleasant and cooperative.  His speech was soft but otherwise within normal limits.  His mood was improved.  His affect was restricted.  He denied suicidal/homicidal ideation and auditory/visual hallucinations.  His thoughts were coherent and linear.  His judgment and insight were good.  Id. at 78.   

An October 2007 assessment reflects that he had no suicide risk.  06/16/2008 VBMS entry, Medical Treatment Record - Government Facility at 72.   He was sleeping more and experiencing fewer nightmares.

A November 2007 treatment record reflects that the Veteran was casually dressed and groomed.  He was pleasant and cooperative.  His speech was soft but otherwise within normal limits.  His mood was okay.  His affect was blunted.  He denied suicidal/homicidal ideation and auditory/visual hallucinations.  His thoughts were coherent and linear, with judgment and insight good.  Id. at 62. 

A February 2008 treatment record reflects that the Veteran was casually dressed and well groomed.  His speech was within normal limits with normal tone, prosody and rate.  He was pleasant and cooperative.  He had good eye contact and his mood was ok.  His affect was congruent but constricted.  He denied suicidal/homicidal ideation and auditory/visual hallucinations.  His thoughts were coherent and linear, and his judgment and insight were fair.  The examiner assigned a GAF score of 49.  06/16/2008 VBMS entry, Medical Treatment Record - Government Facility at 49.

A March 2008 treatment record reflects the Veteran's report that his nightmares are less, he is sleeping more, and he has plenty of psychiatric medication.  He denied any flashbacks.  At times he still gets angry and has attended anger management class.  He takes short walks with his spouse and is fixing up his house.  He attended some birthday parties over the weekend.  Id. at 38.  

A May 2008 VA treatment record reflects that his mood was "pretty good.  His sleep has been improved due to using a CPAP.  He is mostly isolative and somewhat on guard.  He avoids others.  At times, he is angry towards others but able to control.  He denied road rage.  Id. at 5.  

A December 2008 VA examination report reflects that the Veteran was alert, oriented, and attentive, and appeared his stated age.  His mood appeared to be depressed, and his affect was constricted.  His speech was slow, and he responded only when questioned.  He wore his hat low, and the clinician could barely see his eyes.  His eye contact was fair.  He did demonstrate psychomotor agitation.  His thought process was logical and coherent.  His thought content was devoid of current auditory or visual hallucinations, but he reported these symptoms in the context of nightmares.  There was no evidence of delusional content.  He denied current thoughts of hurting himself or hurting others.  He reported a history of 2 previous suicide attempts, the last one being in 1975 when he tried to shoot himself, but there were no bullets in the gun.  He says that the last time he was physically aggressive with somebody was 5 years prior.  His memory was intact for immediate, recent, and remote events.  He was able to interpret a proverb and was able to concentrate well enough to spell "world" backwards.  His intelligence was estimated to be in the average range, and he had partial insight into his current condition.  The examiner assigned a GAF score of 48 indicative of serious symptoms.  

VA treatment records dated from March 2010 through May 2012 consistently reflect that the Veteran was well groomed; his speech was within normal limits with normal tone, volume, prosody and rate.  He had been pleasant and cooperative with good eye contact.  His mood ranged from "okay" to "down."  His affect ranged from normal to dysphoric.  He denied suicidal/homicidal ideation and auditory/visual hallucinations.  His thought process was coherent and linear.  His judgment and insight were fair.  10/21/2014 VBMS entry, CAPRI at 138, 154, 173, 181, 207, 211, 215, 229, 264, 267, 281, 284, 293, and 309.  

A February 2013 treatment record reflects that the Veteran was casually dressed and well groomed.  His speech was within normal limits, with normal tone, volume, prosody, and rate.  He was pleasant and cooperative.  He had good eye contact.  His mood was ok.  His affect was somewhat dysphoric.  He denied suicidal/homicidal ideation and auditory/visual hallucinations.  His thought process was coherent and linear.  His judgment and insight were fair.  The examiner assigned a GAF score of 51.  Id. at 114.  

On November 12, 2014, the Veteran underwent a VA examination wherein the examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's spouse reported ongoing episodes of depression with isolation, decreased motivation, poor self-care, low energy, and irritability.  She reported that he has difficulty interacting with others, that he was easily irritated, and that he isolated and preferred to be alone.  The examiner found that the Veteran had a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Despite his PTSD symptomatology, he had been married for 35 years, enjoyed watching his grandchildren, and rode a lawnmower around the neighborhood to pick up aluminum cans, albeit with little social interactions and needing alone time away from his family.  

In light of the examiner's findings of intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, the Board finds that a 100 percent disability rating is warranted for the period from November 12, 2014.  Prior to this date, as detailed above, the VA treatment records do not support total social and occupational impairment, nor any of the symptoms contemplated in the 100 percent criteria.  Indeed, such records do not support a finding of an intermittent inability to perform activities of daily living, to include maintaining personal hygiene; he was always appropriately groomed at appointments.  There were no incidents of physical aggression within the claims period, and the Veteran maintained his marriage, though with isolative tendencies.  Thus, the evidence does not support a 100 percent rating for the period from March 1, 2007 to November 11, 2014.  The symptoms manifested, while serious, have not been shown to have resulted in total social and occupational impairment for this period.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria for PTSD contemplates the Veteran's disability, to include any interference with employment.  The manifestations associated with the Veteran's PTSD is specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted. 

TDIU

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities has been established effective November 17, 2006.  The Board notes that in a March 2016 rating action, the RO proposed to reduce the Veteran's combined scheduler percentage to 90 percent, effectively terminating his TDIU benefits, due to the fact that the Veteran had not returned a VA Form 21-4140, Employment Questionnaire.  The Veteran submitted VA Form 21-4140, Employment Questionnaire in April 2016.  No further action has been taken to reduce the Veteran's benefits, thus entitlement to a TDIU is still in effect from November 17, 2006.


ORDER

For the period from November 17, 2006, to January 2, 2007, entitlement to a disability rating in excess of 70 percent for PTSD is denied.  

For the period from March 1, 2007, to November 11, 2014, entitlement to a disability rating in excess of 70 percent for PTSD is denied.  

For the period from November 12, 2014, entitlement to a 100 percent disability rating for PTSD is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


